Exhibit 10.1

      DELUXE
CORPORATION   CASH PERFORMANCE
AWARD AGREEMENT

                      AWARDED TO     AWARD DATE     TARGET PERFORMANCE PAYMENT  
             
 
       

1.   The Award. Deluxe Corporation, a Minnesota corporation (“Deluxe”) hereby
grants to you as of the above Award Date the right to receive a payment or
payments in cash (the “Performance Payments”) under the terms and conditions
contained in this Cash Performance Award Agreement (this “Agreement”) and in the
2008 Stock Incentive Plan (the “Plan”). You will be assigned an award percentage
that will be used in calculating any Performance Payments made to you.   2.  
Performance Period. The performance period for purposes of determining whether
the Performance Payments will be made shall be the two-year period commencing on
January 1 of the year in which this Award was granted (the “Performance
Period”).   3.   Performance Goals. The performance goals for purposes of
determining whether the Performance Payments will be paid are set forth in the
attached Performance Goals Schedule.   4.   Payment. The Performance Payments
shall be made if and to the extent that performance goals are achieved, as set
forth in the attached Performance Goals Schedule and as determined and certified
by the Compensation Committee of the Board of Directors (the “Committee”) in
accordance with the Plan after the end of the Performance Period. In the event
the Committee determines that the Target performance goal has been achieved,
fifty percent of the applicable Performance Payment will be paid to you on or
before March 15 of the year following completion of the Performance Period and
the remaining fifty percent will be paid to you on or before March 15 of the
second year following completion of the Performance Period. In the event that
the Committee determines that the Target performance goal was not achieved, but
that the Threshold performance goal was achieved, you will receive the
applicable Performance Payment in a lump sum on or before March 15 of the second
year following completion of the Performance Period. In the event that the
Committee determines that the Threshold performance goal was not achieved, you
will receive a payment equal to the minimum retention payment (“Retention
Payment”), if any, specified on the Performance Goals Schedule on or before
March 15 of the second year following completion of the Performance Period.
Performance Payments (but not Retention Payments) may be adjusted by the
Committee to the extent permitted by the Plan.   5.   Restrictions on Transfer.
Neither the Performance Payments nor the Retention Payment, nor any rights
therein, may be assigned, transferred or pledged, other than by will or the laws
of descent and distribution, and any such attempted transfer shall be void.   6.
  Forfeiture. Except as described in this Section, in the event your employment
is terminated prior to January 1 of the second year following the end of the
Performance Period, the Performance and Retention Payments, and your rights to
receive them, shall be immediately and irrevocably forfeited, unless your
termination occurs on or after the one-year anniversary of commencement of the
Performance Period and is by reason of (a) involuntary termination without
Cause, (b) resignation for Good Reason, (c) death, (d) Disability, or (e)
Qualified Retirement (as those capitalized terms are defined in the Addendum to
this Agreement).       In the event your employment is terminated on or after
the one-year anniversary of commencement of the Performance Period and prior to
the end of the Performance Period for any of the reasons (a) through (e) in the
first paragraph of this Section, you or your estate shall be entitled to receive
a pro-rata payment (based on the days elapsed in the Performance Period prior to
the employment termination date) of either (x) the Retention Payment, or (y) if
greater, the Performance Payment determined by the Committee upon completion of
the Performance Period to be paid, in its sole discretion, to holders of similar
Award Agreements, based on the attached Performance Goals Schedule. In the event
your employment is terminated for any of the reasons (a) through (e) in the
first paragraph of this Section after completion of the Performance Period but
prior to a payment date, you or your estate shall be entitled to receive either
the Retention Payment or, if greater, the Performance Payment determined by the
Committee upon completion of the Performance Period to be paid, in its sole
discretion, to holders of similar Award Agreements, based on the attached
Performance Goals Schedule. Such payments shall be made at the same time that
payments are made to active employees.       If, in connection with or following
a Change of Control (as defined in the Addendum to this Agreement), your
employment is terminated for any of the reasons (a) through (e) in the first
paragraph of this Section on or after the one-year anniversary of commencement
of the Performance Period and prior to the end of the Performance Period, you or
your estate shall be entitled to receive, on or before forty-five days after
your employment termination, a pro-rata payment based on an assumption that the
performance goals have been achieved at Target level, as set forth in the
attached Performance Goals Schedule. If, in connection with or following a
Change of Control, your employment is terminated for any of the reasons
(a) through (e) in the first paragraph of this Section after the end of the
Performance Period, you or your estate shall be entitled to receive, on or
before forty-five days after your employment termination, the greater of the

ver. 2/09

 



--------------------------------------------------------------------------------



 



    Retention Payment or the applicable Performance Payment based on the
attached Performance Schedule. Notwithstanding the foregoing, in the event you
are a “key employee” under Internal Revenue Code Section 409A and your
employment termination following a Change of Control constitutes a Qualified
Retirement after the end of the Performance Period, no Payment to you after such
termination shall be made prior to six months after your date of termination.  
7.   Income Taxes. You are liable for any federal and state income or other
taxes applicable upon the receipt of the Performance Payments, and you
acknowledge that you should consult with your own tax advisor regarding the
applicable tax consequences. Upon issuance of the Payments by Deluxe, you shall
promptly pay to Deluxe in cash, unless otherwise withheld by Deluxe under
applicable law, all applicable taxes required by Deluxe to be withheld or
collected upon such payment.   8.   Terms and Conditions. This Agreement does
not guarantee your continued employment or alter the right of Deluxe or its
affiliates to terminate your employment at any time. This Award is granted
pursuant to the Plan and is subject to its terms. In the event of any conflict
between the provisions of this Agreement and the Plan, the provisions of the
Plan shall govern.

            DELUXE CORPORATION
      BY:      

 



--------------------------------------------------------------------------------



 



         

ADDENDUM TO
CASH PERFORMANCE AWARD AGREEMENT
For the purposes hereof the terms used herein shall have the following meanings:
“Affiliate” shall mean a company controlled directly or indirectly by Deluxe,
where “control” shall mean the right, either directly or indirectly, to elect a
majority of the directors thereof without the consent or acquiescence of any
third party.
“Cause” shall mean (i) you have breached your obligations of confidentiality to
Deluxe or any of its Affiliates; (ii) you have otherwise failed to perform your
employment duties and do not cure such failure within thirty (30) days after
receipt of written notice thereof; (iii) you commit an act, or omit to take
action, in bad faith which results in material detriment to Deluxe or any of its
Affiliates; (iv) you have had excessive absences unrelated to illness or
vacation (“excessive” shall be defined in accordance with local employment
customs); (v) you have committed fraud, misappropriation, embezzlement or other
act of dishonesty in connection with Deluxe or any of its Affiliates or its or
their businesses; (vi) you have been convicted or have pleaded guilty or nolo
contendere to criminal misconduct constituting a felony or a gross misdemeanor,
which gross misdemeanor involves a breach of ethics, moral turpitude, or immoral
or other conduct reflecting adversely upon the reputation or interest of Deluxe
or its Affiliates; (vii) your use of narcotics, liquor or illicit drugs has had
a detrimental effect on your performance of employment responsibilities; or
(viii) you are in material default under any agreement between you and Deluxe or
any of its Affiliates following any applicable notice and cure period.
“Change of Control” shall be deemed to have occurred if the conditions set forth
in any one of the following paragraphs shall have been satisfied:

  (I)   The date on which any one person, or more than one person acting as a
group, acquires ownership of stock of Deluxe that, together with stock held by
such person or group, constitutes more than 50% of the total fair market value
or total voting power of the stock of Deluxe. If any one person, or more than
one person acting as a group, is already considered to own more than 50% of the
total fair market value or total voting power of the stock of the Deluxe, the
acquisition of additional stock by the same person or persons is not considered
to cause a Change in Control under this paragraph or paragraph (II). An increase
in the percentage of stock owned by any one person, or persons acting as a
group, as a result of a transaction in which Deluxe acquires its stock in
exchange for property will be treated as an acquisition of stock for purposes of
this paragraph. This paragraph applies only when there is a transfer or issuance
of stock of Deluxe and stock in Deluxe remains outstanding after the
transaction.     (II)   The date any one person, or more than one person acting
as a group, acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such person or persons) ownership of
stock of Deluxe possessing 30% or more of the total voting power of the stock of
such corporation. If any one person, or more than one person acting as a group,
is already considered to own more than 30% of the total voting power of the
stock of the Deluxe, the acquisition of additional stock by the same person or
persons is not considered to cause a Change in Control under this paragraph.    
(III)   The date a majority of members of Deluxe’s board of directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the board of directors before
the date of the appointment or election.     (IV)   The date that any one
person, or more than one person acting as a group, acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) assets from Deluxe that have a total gross fair market
value equal to or more than 40% of the total gross fair market value of all of
the assets of Deluxe immediately before such acquisition or acquisitions;
provided that a Change in Control shall not result from a transfer of assets by
Deluxe to (a) a shareholder of Deluxe (immediately prior to the transfer) in
exchange for or with respect to Deluxe’s stock, (b) an entity, 50% or more of
the total value or voting power of which is owned, directly or indirectly, by
Deluxe immediately following the transfer, (c) a person, or more than one person
acting as a group, that owns, directly or indirectly, 50% or more of the total
value or voting power of all the outstanding stock of Deluxe immediately
following the transfer, or (d) an entity, at least 50% of the total value or
voting power of which is owned, directly or indirectly, by a person or group of
persons described in clause (c) For this purpose, gross fair market value means
the value of the assets of Deluxe, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.

For purposes of determining whether a Change of Control has occurred, persons
will not be considered to be acting as a group solely because they purchase or
own stock of the same corporation at the same time, or as a result of the same
public offering. However, persons will be considered to be acting as a group if
they are owners of a corporation that enters into a

 



--------------------------------------------------------------------------------



 



merger, consolidation, purchase or acquisition of stock, or similar business
transaction with Deluxe. If a person, including an entity, owns stock in both
corporations that enter into a merger, consolidation, purchase or acquisition of
stock, or similar transaction, such shareholder is considered to be acting as a
group with other shareholders in a corporation only with respect to the
ownership in that corporation before the transaction giving rise to the change
and not with respect to the ownership interest in the other corporation.
This definition of Change of Control is intended to conform to the definition of
a change in control event as set forth in §409A of the Internal Revenue Code and
Treas. Reg. §1.409A-3(i)(5), and shall be so construed. A transaction shall not
be considered to constitute a Change of Control unless it also constitutes a
change in control event for purposes of §409A, and any transaction that
constitutes a change in control event for purposes of § 409A shall be considered
a Change of Control.
“Company” shall mean Deluxe and its Affiliates, as herein defined.
“Disability” shall mean your medically determinable physical or mental
impairment that can be expected to result in death or to last for a continuous
period of not less than twelve months and you either have been receiving
disability payments under any plan (including a short-term disability plan or
practice) of the Company for at least three months, or if you are not eligible
to participate in any disability plan, you are unable to engage in any
substantial gainful activity.
“Good Reason” shall mean (i) except with your written consent given in your
discretion, (a) the assignment to you of any position and/or duties which
represent or otherwise entail a material diminution in your position, authority,
duties or responsibilities, or (b) any other action by the Company which results
in a material diminution in your position (or positions) with the Company,
excluding for this purposes an isolated, insubstantial or inadvertent action not
taken in bad faith and which is remedied by the Company promptly after receipt
of written notice thereof given by you and excluding any diminution attributable
solely to the fact that Deluxe is no longer a public company; (ii) any material
reduction in your aggregate compensation and incentive opportunities, or any
failure by the Company to comply with any other written agreement between you
and the Company, other than an isolated, insubstantial or inadvertent failure
not occurring in bad faith and which is remedied by the Company promptly after
receipt of written notice thereof given by you; (iii) the Company’s requiring
you to be based at any location more than 50 miles from your then current
location; (iv) any purported termination by the Company of your employment which
is not effected pursuant to a written notice of termination specifying the
reasons for your termination and the manner by which such reasons constitute
“Cause” (as defined herein); or (v) any request or requirement by the Company
that you take any action or omit to take any action that is inconsistent with or
in violation of the Company’s ethical guidelines and policies as the same
existed within the 120-day period prior to the termination date or any
professional ethical guidelines or principles that may be applicable to you.
“Qualified Retirement” shall mean any termination of employment that the
Compensation Committee of Deluxe’s Board of Directors approves as a qualified
retirement, provided (i) you have at least twenty years of service with Deluxe
and/or its Affiliates (“Service Years”), and (ii) the sum of your age and
Service Years equals or exceeds seventy-five.
Addendum
Page 2 of 2

 